FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/16/2015                                                     COA No. 13-14-00007-CR
SALAZAR, RAUL GARZA Ti^Gt. NcpOJ3-DGR-1701                                 PD-1161-15
On this day, the Appellant's petiti^rvfoi^djlc^etioppry review has been refused.
                                                                           Abel Acosta, Clerk

                              13TH COURT OF APPEALS CLERK
                              DORIAN RAMIREZ
                              901 LEOPARD
                              CORPUS CHRISTI, TX 78401
                              * DELIVERED VIA E-MAIL *